                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KEVIN L. MARTIN,

                       Plaintiff,

                      v.                             CAUSE NO.: 3:20-CV-82-JD-MGG

 JOHN GALIPEAU, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Kevin L. Martin, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief. To proceed beyond the pleading stage, a complaint

must contain sufficient factual matter to “state a claim that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when

the pleaded factual content allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“[T]he tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.” Id. at 678.
       In the complaint, Martin alleges that, on July 19, 2019, Martin transferred from

Wabash Valley Correctional Facility to the Westville Correctional Facility. Officer Hart

falsely represented that Martin had transferred from New Castle Correctional Facility,

and legal documents were missing from his property. On September 29, 2019, Martin

filed a tort claim and attempted to initiate criminal charges. Thereafter, Martin began

receiving cold kosher trays that correctional staff unwrapped in violation of

departmental policy. On December 19, 2019, Warden Galipeau ordered correctional

staff, including Captain Lewis, Sergeant Spatoes, and Officer David to confiscate his

property, including legal papers, writing supplies, and religious materials, stating that

it presented a fire hazard. On December 19, 2019, Warden Galipeau also designated

Martin as a grievance abuser. On December 23, 2019, Caseworker Samm refused to mail

a legal document to the courts, which resulted in a delay.

       Martin asserts that the defendants interfered with his access to the courts by

confiscating legal documents and refusing to mail them. Prisoners are entitled to

meaningful access to the courts. Bounds v. Smith, 430 U.S. 817, 824 (1977). The right of

access to the courts is the right of an individual, whether free or incarcerated, to obtain

access to the courts without undue interference. Snyder v. Nolen, 380 F.3d 279, 291 (7th

Cir. 2004). The right of individuals to pursue legal redress for claims that have a

reasonable basis in law or fact is protected by the First Amendment right to petition and

the Fourteenth Amendment right to substantive due process. Id. (citations omitted).

Denial of access to the courts must be intentional; “simple negligence will not support a




                                             2
claim that an official has denied an individual of access to the courts.” Id. at 291 n.11

(citing Kincaid v. Vail, 969 F.2d 594, 602 (7th Cir. 1992)).

        To establish a violation of the right to access the courts, an inmate must show

that unjustified acts or conditions (by defendants acting under color of law) hindered

the inmate’s efforts to pursue a non-frivolous legal claim, Nance v. Vieregge, 147 F.3d

591, 590 (7th Cir. 1998), and that actual injury (or harm) resulted. Lewis v. Casey, 518 U.S.

343, 351 (1996) (holding that Bounds did not eliminate the actual injury requirement as a

constitutional prerequisite to a prisoner asserting lack of access to the courts); see also

Pattern Civil Jury Instructions of the Seventh Circuit, 8.02 (rev. 2017). In other words,

“the mere denial of access to a prison law library or to other legal materials is not itself a

violation of a prisoner’s rights; his right is to access the courts,” and only if the

defendants’ conduct prejudices a potentially meritorious legal claim has the right been

infringed. Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006). “Thus, when a plaintiff

alleges a denial of the right to access-to-courts, he must usually plead specific prejudice

to state a claim, such as by alleging that he missed court deadlines, failed to make

timely filings, or that legitimate claims were dismissed because of the denial of

reasonable access to legal resources.” Ortloff v. United States, 335 F.3d 652, 656 (7th Cir.

2003) (overruled on other grounds). Here, Martin alleges that the defendants’ actions

impeded his ability to conduct discovery and settlement discussions in several civil

actions and that his cases will be dismissed. 1 While these actions may have made



        1 Martin specifically refers to Martin v. Dugan, 2:19-cv-134 (S.D. Ind. filed Mar. 19, 2019), Martin v.
Ledford, 2:19-cv-201 (S.D. Ind. filed Apr. 29, 2019); Martin v. Ellis, 2:19-cv-280 (S.D. Ind. filed June 11, 2019);


                                                        3
litigation more difficult, the allegation that his cases will be dismissed is speculative,

and there is no other allegation that suggests prejudice to a potential meritorious claim.

Therefore, Martin may not proceed on a claim for interference with access to the courts.

        Martin further asserts a First Amendment claim against Warden Galipeau,

Captain Lewis, Sergeant Spatoes, and Officer David, alleging that they retaliated against

him for filing a tort action and seeking criminal charges by confiscating his property

and by designating him as a grievance abuser. To prevail on his First Amendment

retaliation claim, [a plaintiff] must show that (1) he engaged in activity protected by the

First Amendment; (2) he suffered a deprivation that would likely deter First

Amendment activity in the future; and (3) the First Amendment activity was at least a

motivating factor in the Defendants’ decision to take the retaliatory action.” Gomez v.

Randle, 680 F.3d 859, 866 (7th Cir. 2012). Martin adequately asserts that he engaged in

protected activity and suffered a deprivation that would likely deter further activity,

but the complaint contains no factual allegations suggesting that Martin’s legal efforts

motivated the defendants’ conduct eighty-one days later. See Kidwell v. Eisenhauer, 679

F.3d 957, 966 (7th Cir. 2012) (“For an inference of causation to be drawn solely on the

basis of a suspicious-timing argument, we typically allow no more than a few days to

elapse between the protected activity and the adverse action.”). Therefore, Martin may

not proceed on a First Amendment claim against these defendants.




Martin v .Brown, 2:19-cv-298 (S.D. Ind. June 25, 2019). The electronic dockets for these cases show no
indication that they are likely to be dismissed but instead illustrate the Southern District of Indiana’s
attempts to accommodate the limitations of his ability to litigate as a pro se prisoner.


                                                      4
       Martin asserts that the confiscation of his property also violated his Fourteenth

Amendment right to procedural due process because he did not receive notice or a

hearing. The Fourteenth Amendment provides that State officials shall not “deprive any

person of life, liberty, or property, without due process of law.” However, a State can

fulfill its obligation to provide procedural due process by implementing a method by

which an individual can seek appropriate remedies. Hudson v. Palmer, 468 U.S. 517, 533

(1984). The State of Indiana has satisfied its obligation to provide procedural due

process by implementing the Indiana Tort Claims Act, Ind. Code 34-13-3, et seq., which

allows individuals to file lawsuits and to seek compensation for property losses caused

by government employees. See Wynn v. Southward, 251 F.3d 588, 593 (7th Cir. 2001).

Because the State of Indiana provides adequate procedural due process, this claim is

dismissed.

       Finally, Martin asserts that the confiscation of religious reading material violated

his rights under the Free Exercise Clause. “The Free Exercise Clause prohibits the state

from imposing a substantial burden on a central religious belief or practice.” Kaufman v.

Pugh, 733 F.3d 692, 696 (7th Cir. 2013). “[A] prison inmate retains those First

Amendment rights that are not inconsistent with his status as a prisoner or with the

legitimate penological objectives of the corrections system.” Pell v. Procunier, 417 U.S.

817, 822 (1974). “[W]hen a prison regulation impinges on inmates’ constitutional rights,

the regulation is valid if it is reasonably related to legitimate penological interests.”

Turner v. Safley, 482 U.S. 78, 89 (1987); Kaufman v. McCaughtry, 419 F.3d 678, 682 (7th Cir.

2005). Here, as well, the allegations are too vague to support a claim under the Free


                                              5
Exercise Clause. Martin does not identify any central religious belief or practice, and

there are no allegations suggesting that the confiscation of reading materials amounted

to a substantial burden.

       Though Martin may not proceed on this complaint, the court will give Martin the

opportunity to file an amended complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th

Cir. 2013). If he chooses to file an amended complaint, he should use the court’s

approved form and must put the case number of this case on it, which is on the first

page of this order. However, Martin should only file an amended complaint if he

believes he can address the deficiencies set forth in this order.

       For these reasons, the court:

       (1) GRANTS Kevin L. Martin until April 25, 2020, to file an amended complaint;

and

       (2) CAUTIONS Kevin L. Martin that, if he does not respond by that deadline this

case will be dismissed without further notice.

       SO ORDERED on March 25, 2020

                                                      /s/JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             6
